                                              Entered on Docket
                                              October 28, 2019
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: October 28, 2019
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )
14               Debtors.                     )
                                              )
15                                            )
     ☐ Affects PG&E Corporation               )
16   ☐ Affects Pacific Gas and                )
         Electric Company                     )
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21                           ORDER APPOINTING MEDIATOR

22         In March, 2003, in the first PG&E bankruptcy (by the

23   Utility only), the court ordered mediation.                   In its order it

24   made the following observation:

25               The court has considered those requests and has
                 reflected on the history of this case (which
26               reaches its second anniversary on April 6th), the
                 staggering expense to be incurred by all parties
27               as a result of further delay, and the fact that
28               the two competing plans pay creditors in full and

                                            -1-


     Case: 19-30088   Doc# 4499   Filed: 10/28/19   Entered: 10/28/19 16:24:27    Page 1 of
                                               6
                 that the proponents of those plans differ
 1               primarily about the environment within which the
 2               Debtor or the disaggregated entities will function
                 in a post-confirmation world. The court is quite
 3               aware of the philosophical differences that
                 separate Debtor and its parent from CPUC and the
 4               other non-private objectors in particular. (Case
                 No. 01-30923, Doc. No. 12296, March 4, 2003, at
 5               1-2)
 6         A resolution followed with the help of an experienced
 7   mediator.
 8         Now, more than sixteen years later in the Utility’s second
 9   case (this time with parent company), the need for mediation is
10   far more obvious and the stakes unbelievably higher.                 After
11   presiding over every hearing in these chapter 11 cases over the
12   past nine months, the court is convinced that mediation should
13   be attempted once again.
14         Certain parties are polarized; the emotions are running
15   higher and higher, the staggering costs (economic and otherwise)
16   are multiplying daily and very recent events that need not be
17   repeated here but are obvious to everyone in Northern California
18   might make a successful reorganization even more of a challenge.
19         On top of that, the clock is ticking on AB 1054 while the
20   Tubbs Fire trial looms in January and the district court
21   estimation hearings follow right behind in February.
22         Meanwhile, as stated frequently by the court and others,
23   thousands of wildfire victims, who stand before the court as
24   involuntary creditors, await some resolution, albeit imperfect,
25   to try to restore their economic losses, consistent not only
26   with AB 1054, but more importantly, as compelled by the moral
27   necessity of doing so.
28
                                            -2-


     Case: 19-30088   Doc# 4499   Filed: 10/28/19   Entered: 10/28/19 16:24:27   Page 2 of
                                               6
 1           Under the extraordinary exigencies of the situation and the

 2   expressed willingness of some of the principal parties to

 3   participate in mediation, the court will exercise its inherent

 4   authority under 11 U.S.C. § 105 and order the principal parties

 5   to make a good faith effort to mediate whatever issues can be

 6   identified with the help of the same experienced mediator.                    The

 7   obvious goal is to confirm a chapter 11 plan in order to set in

 8   place the next stage of the complex process of compensating

 9   those victims for their losses.

10         At the same time the numerous parties who chose to be

11   creditors (in most instances unsecured creditors entitled to the

12   same priority under the bankruptcy code), are equally entitled

13   to what is due to them under applicable law.

14         Finally, based upon the current apparent state of things,

15   equity owners are entitled to consideration of their rights

16   under whatever alignment or realignment may follow as part of a

17   chapter 11 plan.

18         For all of the forgoing reasons, and the myriad other

19   reasons well-established in the complex record of these cases to

20   date,

21         IT IS HEREBY ORDERED, that Retired Bankruptcy Judge Randall

22   J. Newsome (“Mediator”) is appointed Mediator in these cases.

23         Mediator shall serve at the expense of the estate beginning

24   as of the date of this order.          He is entitled to be paid at

25   hourly or daily rates (as regularly adjusted in accordance with

26   his normal practice) as charged by him through JAMS where he

27   regular performs as a mediator, plus his reasonable and

28   necessary expenses (including lodging and travel) and a JAMS
                                            -3-


     Case: 19-30088   Doc# 4499   Filed: 10/28/19   Entered: 10/28/19 16:24:27   Page 3 of
                                               6
 1   management fee (to be determined) as set forth in the attached

 2   schedule.

 3         He is entitled to be paid by Debtors monthly upon his

 4   submission of monthly billings setting forth total time charges

 5   and a listing of his expenses, with copies provided to the

 6   United States Trustee and counsel for the two official

 7   committees.      He is not required to submit detailed applications

 8   or otherwise comply with the procedures in place for

 9   professionals employed under Sections 327 or 1103 pursuant to

10   this court’s Guidelines For Compensation and Expense

11   Reimbursements of Professionals, similar orders issued to date

12   in these cases or the pending Fee Examiner protocols.                  He is

13   required to maintain time records.             His final compensation and

14   allowance of expenses are subject to court approval upon

15   completion of his services as Mediator.

16         The provisions of B.L.R. 9045-2(a), (b) and (c) regarding

17   attendance at, or failure to attend, mediation sessions (whether

18   in person, by video conference or telephone) as called by the

19   Mediator shall be deemed to apply as to parties and their

20   professionals and advisors.         So too will the provisions of

21   B.L.R. 9047-1 (a), (b) and (c) regarding confidentially.                    Other

22   provisions of the civil and bankruptcy local rules apply as

23   applicable, including B.L.R. 1001-2(b) and Civil. L.R. 16-

24   8(b)(2) and ADR Local Rules 7-2 and 8-2).

25         Because of the time pressures on all parties, the Mediator

26   and the court, all should understand that the court expects and

27   directs all parties and their professionals and advisors to

28   comply with any reasonable requests by the Mediator for active
                                            -4-


     Case: 19-30088   Doc# 4499   Filed: 10/28/19   Entered: 10/28/19 16:24:27   Page 4 of
                                               6
 1   attendance at and participation in any conferences or request by

 2   him for production of documents (as widely defined as possible).

 3   And because of limited resources of both the court and the

 4   Mediator, Debtors are directed to provide by overnight delivery

 5   hard copies of any items on the docket that he requests.

 6         The court expects that once the Mediator has made initial

 7   contact with the principal parties and their professionals and

 8   advisers and has assessed the challenges he faces, he may decide

 9   (with or without their consent) to recommend the appointment of

10   one or more additional mediators who possess needed requisite

11   expertise and experience to join him in his efforts.                 He should

12   do that on an expedited basis, with notice to the principal

13   parties.    The court expects to act promptly on any such

14   recommendation.

15                                 **END OF ORDER**

16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -5-


     Case: 19-30088   Doc# 4499   Filed: 10/28/19   Entered: 10/28/19 16:24:27   Page 5 of
                                               6
                                                                 Mediation Fee Schedule
                                                                               Hon. Randall J. Newsome (Ret.)


PROFESSIONAL FEES
Daily Rate. ...................................................................... $7,500   Half Day Rate ............................................................... $4,500
Includes up to 8 hours of session time on the scheduled day.                  Includes up to 4 hours of session time on the scheduled day.
• Other professional time (including additional session time, pre- and post-session reading and research, and conference calls) will be billed at $750
   per hour.
• All travel expense are billed at actual cost

CASE MANAGEMENT FEE
• The Case Management Fee includes access to an exclusive nationwide panel of judges, attorneys, and other ADR experts,
  dedicated services including all administration through the duration of the case, document handling, and use of JAMS conference
  facilities including after hours and on-site business support. Weekends and holidays are subject to additional charges.




                   JAMS agreement to render services is with the attorney, the party, and/or other representatives of the party.

                                           Sacramento • San Francisco • Santa Rosa • Silicon Valley • Walnut Creek
                                                          www.jamsadr.com • Updated 05/01/19
           Case: 19-30088                     Doc# 4499                Filed: 10/28/19             Entered: 10/28/19 16:24:27                            Page 6 of
                                                                                    6
